Citation Nr: 0401994	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 
1999, for the award of service connection for coronary artery 
disease status post myocardial infarction and coronary artery 
bypass graft.  

2.  Entitlement to service connection for disability 
manifested by dizzy spells.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and 
St. Petersburg, Florida.  The decision on appeal from the 
Chicago RO pertains to the effective date for the grant of 
service connection for coronary artery disease status post 
myocardial infarction and coronary artery bypass graft.  The 
Board will address that issue in this decision.  

The remaining issues, pertaining to service connection for 
disability manifested by dizzy spells, entitlement to service 
connection for headaches and a compensable rating for right 
ear hearing loss arise from decisions of the St. Petersburg 
RO.  The Board will address those issues in the remand that 
follows the decision.  Those issues are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  VA notice requirements have been satisfied to the extent 
necessary to reach an equitable disposition of the issue on 
appeal considered herein.  

2.  In a December 1979 rating decision the RO denied service 
connection for a heart condition; the veteran disagreed with 
that decision, but did not perfect his appeal.  

3.  In a statement received at the RO on June 5, 1991, the 
veteran contended that his service-connected skull fracture 
contributed to his heart condition; the RO denied the claim 
in an August 1991 rating decision on the basis that new and 
material evidence had not been submitted to reopen the 
service connection claim. 

4.  The Board construes a VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, which was 
received in October 1991 and signed by the veteran's 
representative, as a timely filed notice of disagreement with 
the RO's denial of the service connection claim; the RO did 
not issue a statement of the case, and the claim remained 
open until August 2002 when the RO granted service connection 
for coronary artery disease status post myocardial infarction 
and coronary artery bypass graft.  


CONCLUSION OF LAW

The evidence supports the grant of June 5, 1991, as the 
effective date for the award of service connection for 
coronary artery disease status post myocardial infarction and 
coronary artery bypass graft.  38 U.S.C.A. § 5107, 5110 (West 
2002); 38 C.F.R. § 3.102, 3.400(q)(ii) (2003); VAOPGCPREC 8-
03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2002, the RO granted 
service connection for coronary artery disease status post 
myocardial infarction and coronary artery bypass graft as 
secondary to the veteran's service-connected disabilities and 
assigned an effective date of July 27, 1999, the date the 
veteran had most recently filed a claim for service 
connection for his heart condition, which he contended was 
secondary to his service-connected disabilities.  

The veteran is seeking an effective date earlier than July 
27, 1999, for the grant of service connection for coronary 
artery disease status post myocardial infarction and coronary 
artery bypass graft.  He states that he believes the 
effective date should be in September 1990 when he underwent 
surgery for coronary artery bypass grafting.  He states that 
he filed a claim after he got out of the hospital and 
believes he should be paid VA compensation from September 
1990.  He maintains that he filed his claim prior to 
September 1991 and that if VA checks its files, it will find 
that he filed a disagreement or wrote a letter after the 
denial of September 1991.  He states he believes there is 
evidence of unmistakable error and doubt concerning his 
claim.  

The matter to be decided by the Board is the proper effective 
date of the grant of service connection for the veteran's 
coronary artery disease status post myocardial infarction and 
coronary artery bypass graft.  The effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an award based on the receipt 
of new and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).  

The determination as to whether the requirements for the 
benefit sought are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background and analysis

The veteran sustained injuries in an automobile accident in 
service in October 1950.  Following separation from service 
in August 1952, he filed his initial claim in September 1952.  
In a February 1953 rating decision, the RO granted service 
connection for residuals of injury to the skull and brain, 
manifested by healed skull fracture, weakness of the right 
upper and lower extremities and partial right hemiparesis and 
assigned a 30 percent rating.  Service connection was also 
granted for residuals of injury of the right eye with a 30 
percent rating.  The RO also granted service connection for 
residuals of fracture of the right clavicle with a 
noncompensable rating and service connection for right ear 
hearing loss, also with a noncompensable rating.  In a rating 
decision dated in February 1956, the RO reduced the rating 
for residuals of the skull fracture from 30 percent to a 
noncompensable rating based on examination failing to reveal 
any objective findings of remaining residuals.  At the same 
time, the RO observed that examination revealed an additional 
decrease in vision in the right eye and determined that the 
veteran was entitled to special monthly compensation based on 
loss of use of one eye.  The other ratings were continued.  
In a rating decision dated in November 1977, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating for that disability.  Later, in a January 1998 rating 
decision, the RO awarded an increased rating, to 20 percent, 
for residuals of fracture of the right clavicle.  

In May 1979, the veteran filed a claim for service connection 
for a heart condition secondary to his service-connected 
disabilities, and the RO denied that claim in a rating 
decision dated in December 1979.  The veteran disagreed with 
that decision, and the RO issued a statement of the case in 
October 1980.  The veteran did not submit a substantive 
appeal, and the December 1979 rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003) 
(proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal).  The veteran has not alleged clear and unmistakable 
error in the December 1979 rating decision.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO in May 1991, the veteran requested that his current 
dizzy spells and severe headaches be rated as adjunct to his 
service-connected skull fracture.  In addition, on a VA Form 
21-4138 dated June 3, 1991, which the RO received on June 5, 
1991, the veteran stated that he believed that his skull 
fracture had been the cause of numbness in his arms and legs 
and may have contributed to his heart condition.  In late 
June 1991, the RO received records from the Jewish Hospital 
of St. Louis showing that the veteran underwent five-vessel 
coronary artery bypass grafting in September 1990.  The 
records show that the veteran had a past history of a 
myocardial infarction in 1979 and a recent history of a 
myocardial infarction with a ventricular fibrillartory arrest 
in mid-September 1990.  

In a rating decision dated in August 1991, the RO denied 
service connection for dizzy spells and headaches and also 
denied service connection for a heart condition.  In a 
September 1991 letter, the RO informed the veteran of the 
decision and provided him with notice of his appellate 
rights.  In October 1991, the RO received a VA Form 1-646, 
Statement of Accredited Representation in Appealed Case.  The 
representative signed the statement.  He said that the issues 
were service connection for dizzy spells and severe headaches 
secondary to service-connected skull fracture and service 
connection for a heart condition based on new and material 
evidence.  He said it was the veteran's contention that he 
should be granted the benefits sought on appeal.  Although 
the representative said this specifically included dizzy 
spells and severe headaches as an adjunct or secondary to his 
service-connected skull fracture, he said that the veteran in 
his statement dated June 3, 1991, clearly stated his 
contentions on the issues at hand and that it would therefore 
be redundant to restate them.  As was noted earlier, in the 
statement dated June 3, 1991, the veteran made arguments on 
his claim for service connection for a heart disability.  

On review of the record, the Board construes the statement 
received from the veteran's representative in October 1991 as 
a timely notice of disagreement with the denial of the claim.  
The definition of a notice of disagreement in 1991 was 
essentially the same as it is now.  A written communication 
from a claimant or the representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction (the VA 
regional office, medical center or clinic which notified the 
claimant of the action taken) constituted a notice of 
disagreement.  38 C.F.R. § 19.188 (1991).  The regulation 
stated that the notice of disagreement should be in terms 
that could be reasonably construed as a desire for review of 
that determination and further stated that it need not be 
expressed in any special wording.  Id.  The VA Form 1-646 
from the veteran's representative expressed disagreement with 
the St. Petersburg RO's denial of the claim for service 
connection for the veteran's heart condition, was sent to the 
St. Petersburg RO and spoke in terms of an appeal, which puts 
the dissatisfaction in terms that can be reasonably construed 
as a desire for review of denial of the claim.  

The RO did not furnish the veteran with a statement of the 
case.  The veteran was therefore unable to file a formal 
appeal to the Board, and the RO decision did not become 
final.  See 38 U.S.C.A. § 7105; Myers v. Principi, 16 Vet. 
App. 228, 235 (2003); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  Although the veteran did not respond to a December 
1995 rating decision in which the Chicago RO again denied the 
claim for secondary service connection for coronary artery 
disease, in the absence of a statement of the case to which 
the veteran could respond, the claim was still open in August 
2002 when the Chicago RO awarded the veteran service 
connection for his coronary artery disease status post 
myocardial infarction and coronary artery bypass graft.  The 
RO's denial of the claim in December 1995 was not relevant to 
the continued appellate status of the veteran's still 
unawarded 1991 claim.  Myers, 16 Vet. App. at 236.  

In its grant of the claim for service connection for the 
veteran's coronary artery disease status post myocardial 
infarction and coronary artery bypass graft in its August 
2002 rating decision, the RO implicitly determined that new 
and material evidence had been received to reopen the 
previously denied claim because as noted earlier, the 
secondary service connection claim had previously been denied 
in a December 1979 rating decision that had become final.  
Therefore, the proper effective date of the award of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The veteran argues that the effective date for service 
connection should be in September 1990, presumably because it 
was at that time that he suffered a myocardial infarction and 
underwent the coronary artery bypass grafting.  He has 
submitted statements from private physicians, Luis Azan, 
M.D., and Hasan Zeya, M.D., dated in August 2000 and April 
2003, respectively.  Those physicians note the veteran's 
history of coronary artery disease prior to 1991 and say that 
it was or may have been aggravated, accelerated and 
exacerbated by his service-connected disabilities.  Noting 
the use of the past tense by these physicians and resolving 
all reasonable doubt in favor of the veteran, the Board 
interprets these statements as being medical opinions to the 
effect that the relationship between the veteran's service-
connected disabilities and his heart disability arose, or was 
in existence, before the veteran filed his claim in June 
1991.  As the June 5, 1991, date of receipt of the veteran's 
claim to reopen would therefore be later than the date 
entitlement arose, it is, under the statute and regulation, 
the proper effective date for service connection for the 
veteran's coronary artery disease status post myocardial 
infarction and coronary artery bypass graft.  

The Board notes that during the pendency of the appeal of the 
claim of entitlement to service connection for the veteran's 
heart disability, the Congress, in November 2000, enacted the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (Nov. 9, 2000).  The VCAA 
codified certain notice and duty-to-assist requirements and 
eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  VA 
subsequently issued its implementing regulation at 38 C.F.R. 
§ 3.159 (2003).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

During the appeal period with respect to the service 
connection claim, which was eventually granted, the veteran 
was provided with a statement of the case providing him with 
notice of the kind of evidence necessary to substantiate the 
claim.  The veteran was provided with multiple VA 
examinations, and he submitted evidence and argument in 
support of his service connection claim.  The veteran's 
notice of disagreement with the service connection effective 
date awarded by the RO raised a new issue, that is, the 
matter of the proper effective date for service connection.  
The VA General Counsel has recently held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate the raised 
issue.  VAOPGCPREC 8-03.  Specifically, the General Counsel 
held that if, in response to notice of its decision on a 
claim for which VA has already given notice to the veteran 
under 38 U.S.C. § 5103(a), VA received a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Under the circumstances of this case and in 
view of the favorable decision reached herein, the Board 
finds that VA notice requirements have been satisfied to the 
extent necessary to reach an equitable disposition of this 
appeal.  


ORDER

Entitlement to an effective date of June 5, 1991, but not 
earlier, for the award of service connection for coronary 
artery disease status post myocardial infarction and coronary 
artery bypass graft is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




REMAND

As was outlined above, in May 1991, the veteran requested 
that his current dizzy spells and severe headaches be rated 
as adjunct to his service-connected skull fracture, and in a 
rating decision dated in August 1991, the RO denied service 
connection for dizzy spells and headaches.  For the reasons 
outlined earlier, the Board has construed the written 
statement from the veteran's representative that was received 
at the RO in October 1991 as a notice of disagreement with 
the August 1991 rating decision.  The RO did not issue a 
statement of the case, and the veteran's appeal as to 
entitlement to service connection for disability manifested 
by dizzy spells and entitlement to service connection for 
headaches remains open.  See 38 U.S.C.A. § 7105; Myers v. 
Principi, 16 Vet. App. 228, 235 (2003); Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).  Since a notice of disagreement 
has been filed, the RO must prepare a statement of the case 
that addresses these issues.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  See also 38 C.F.R. § 19.29 (2003).

In addition, review of the record shows that in June 1989, 
the veteran filed a claim for an increased rating for his 
service-connected right ear hearing loss.  The RO denied the 
increased rating claim in a December 1989 rating decision.  
The veteran disagreed with that decision, the RO issued a 
statement of the case on that issue and the veteran perfected 
his appeal.  In October 1991, the RO completed a VA Form 1-8, 
Certification of Appeal, pertaining to the claim of 
entitlement to an increased (compensable) rating for right 
ear hearing loss, but the case was not sent to the Board at 
that time.  There is no other indicated activity in the 
record until December 1991 when the RO received a letter from 
the veteran.  In that letter, he stated that his permanent 
home address was in Illinois.  In mid-December 1991, the St. 
Petersburg RO transferred the veteran's records to the 
Chicago RO.  The case was not forwarded to the Board, and the 
claim of entitlement to an increased (compensable) rating for 
right ear hearing loss remains in appellate status.  

With respect to the claims of entitlement to service 
connection for disability manifested by dizzy spells and 
service connection for headaches, due process requires that 
the veteran be provided the notice and assistance available 
to him under the VCAA.  Although the RO has revisited the 
matter of an increased rating for right ear hearing loss 
since 1991, it has not considered such a claim since the 
passage of the VCAA, and as the provisions of the VCAA are 
also applicable to that claim, it must be returned to the RO.  
With respect to each of the claims, it is important that the 
RO fulfill the duty to notify the veteran of what information 
or evidence, if any, he should provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on his behalf.  Such is essential to the fulfillment 
of VA's obligations under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).

Accordingly, the case is REMANDED to the RO for the following 
actions.  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non VA, from which he has received 
treatment or evaluation for right ear 
hearing loss at any time since June 1988.  
With authorization from the veteran, the 
RO should obtain and associate with the 
claims file identified records that have 
not been secured previously.  

2.  In addition, the RO should notify the 
veteran of information or evidence 
necessary to substantiate his claim for 
an increased rating for his right ear 
hearing loss and should also notify him 
of the information or evidence necessary 
to substantiate his claims for service 
connection for disability manifested by 
dizzy spells and service connection for 
headaches on a direct or secondary basis.  
The RO should inform the veteran which 
information and evidence he is to provide 
to VA, which information and evidence, if 
any, that VA will attempt to obtain on 
his behalf and that he should provide any 
evidence in his possession that pertains 
to the claims.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record and 
undertake any required development, 
including a VA audiology examination, if 
warranted.  The RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to each issue on appeal.  See also 
38 C.F.R. § 3.159 (2003).

4.  Then, the RO should readjudicate 
entitlement to service connection for 
disability manifested by dizzy spells and 
service connection for headaches.  If the 
claims remain denied, the RO should issue 
a statement of the case and notify the 
veteran of the action required of him to 
perfect his appeal.  In addition, the RO 
should readjudicate entitlement to an 
increased (compensable) rating for right 
ear hearing loss.  If the benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



